     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 1 of 71




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                                §
                                               §
                  Plaintiff,                   §
                                               §
       v.                                      §   CIVIL ACTION NO. 1:17-cv-01803 (PGG)
                                               §   ECF CASE
XEROX CORP., ACS TRANSPORT                     §
SOLUTIONS, INC., XEROX                         §   JURY TRIAL PREVIOUSLY DEMANDED
TRANSPORT SOLUTIONS, INC.,                     §
CONDUENT INC., and NEW JERSEY                  §
TRANSIT CORP.,                                 §
                                               §
                  Defendants.                  §


    DEFENDANTS’ ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT

       Defendants XEROX Corp., ACS Transport Solutions, Inc., XEROX Transport Solutions,

Inc., Conduent Inc., and New Jersey Transit Corp. (“Defendants”), hereby file their Answer to

Plaintiff’s Third Amended Complaint as set forth below.

                                      NATURE OF ACTION

       1.     This is an action for patent infringement under the Patent Act, trade secret

misappropriation under New York state and federal law, trade secret misappropriation under the

New Jersey Trade Secret Act, breach of contract, unfair competition, and unjust enrichment

under New Jersey state law.

       ANSWER:       Admitted.

                                             PARTIES

       2.     Bytemark, Inc. is a Delaware corporation organized and existing under the laws of

the State of Delaware with a place of business at 268 W 44th Street, 3rd Floor, New York, New

York 10036.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 2 of 71




       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 2, and therefore deny same.

       3.     Bytemark is generally in the business of providing a secure mobile ticketing

platform for transit, tourism, and events through smartphone apps, point-of-sale plugins, and

open APIs. Bytemark is a market leader in providing mobile ticketing technologies to the transit

industry and delivers a comprehensive platform that improves the ticket and payment experience

for consumers and merchants.

       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 3, and therefore deny same.

       4.     On information and belief, Xerox is a New York domestic business corporation

with its headquarters at 45 Glover Avenue, PO Box 4505, Norwalk, Connecticut 06850.

       ANSWER:        Denied. The corporate headquarters address for Xerox is 201 Merritt

7, Norwalk, Connecticut 06851.

       5.     Xerox conducts business throughout the U.S., including within the State of New

York and within this District. On information and belief, at all relevant times Xerox was in the

business of offering for sale and selling business services and document technology products.

       ANSWER: Admitted with regard to Xerox conducting business throughout the U.S.,

including within the State of New York. Admitted that Xerox’s business includes the sales

of business services and document technology products. Defendants lack knowledge or

information sufficient to form a belief as to the allegations contained in Paragraph 5 with

regard to what the Plaintiff considers “at all relevant times” as the Plaintiff has not

adequately defined this time period.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 3 of 71




       6.      On information and belief, Xerox was and continues to be the mastermind of the

Xerox Entities: at all relevant times, Xerox made decisions for the Entities, and directed,

implemented, and benefited from the unlawful activities pleaded within.

       ANSWER:         Denied.

       7.      On information and belief, ACS Transport Solutions, Inc. is a Georgia domestic

profit corporation with its Principal Office Address at 2828 N Haskell Ave, Building 1 Floor 10,

Dallas, Texas 75204.

       ANSWER: Denied. ACS Transport Solutions, Inc. was renamed Xerox Transport

Solutions, Inc and subsequently renamed Conduent Transport Solutions, Inc. Conduent

Transport Solutions, Inc. is a Georgia domestic profit corporation with its principal office

address at 100 Campus Drive, Florham Park, NJ 07932.

       8.      On information and belief, at all relevant times, ACS was a division of

Xerox, subject to its complete direction and control and, in form and substance, one and the

same as Xerox. ACS was founded in 1980. In February 2010, Xerox acquired ACS’s parent

organization, Affiliated Computer Services, LLC in its entirety. With this acquisition,

Xerox—originally a technology company—added a services operation and reorganized into two

major divisions: Xerox Technology and Xerox Services. Affiliated Computer Services served

as Xerox’s core business process service, and, according to Xerox, the merging of the

companies resulted in “shared customers, efficiencies, and technological innovation.” After

the merger, Affiliated Computer Services was known as “ACS, A Xerox Company” and

“Xerox/ACS.”

       ANSWER: Denied. However, it is admitted that Xerox acquired Affiliated

Computer Services, LLC in 2010. Admitted that Affiliated Computer Services had a
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 4 of 71




subsidiary named ACS Transport Solutions, Inc. Admitted that ACS was previously a

subsidiary of Xerox. Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 8 with regard to what the Plaintiff considers

“at all relevant times” as the Plaintiff has not adequately defined this time period, and

therefore deny the same. Denied as to the attempts to improperly characterize the post

acquisition nature of Affiliated Computer Services and Xerox.

       9.     On information and belief, in 2016, Xerox split into two companies,

“Conduent Inc.” and “Xerox Corp.,” spinning off the services operation it acquired when it

bought Affiliated Computer Services in 2010.

       ANSWER: Admitted to the extent that in 2016/2017 Xerox split into Conduent Inc.

and Xerox Corp. Denied as to the remainder, including the characterization that the

services split off were identical to those acquired when Xerox when it bought Affiliated

Computer Services in 2010.

       10.    On information and belief, Xerox Transport Solutions, Inc. is a Georgia

domestic profit corporation with its principal office address at 2828 N Haskell Ave, Building 1

Floor 10, Dallas, Texas 75204.

       ANSWER: Denied. ACS Transport Solutions, Inc. was renamed Xerox Transport

Solutions, Inc., and subsequently renamed Conduent Transport Solutions, Inc. Conduent

Transport Solutions, Inc. is a Georgia domestic profit corporation with its principal office

address at 100 Campus Drive, Florham Park, NJ 07932.

       11.    On information and belief, at all relevant times, Xerox Transport was a division

of Xerox, subject to its complete direction and control and, in form and substance, one and the

same as Xerox. Xerox Transport has undergone several name changes over the course of its
        Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 5 of 71




existence. In January 2014, Xerox Transport changed its name to “ACS Transport Solutions,

Inc.”

         ANSWER: Admitted that Xerox Transport Solutions, Inc. was previously a

subsidiary of Xerox. Denied that Xerox Transport Solutions, Inc. was a division of Xerox,

subject to its complete direction and control and, in form and substance, one and the same

as Xerox. Defendants lack knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 11 with regard to what the Plaintiff considers “at all

relevant times” as the Plaintiff has not adequately defined this time period, and therefore

deny the same.

         12.   On information and belief, at all relevant times the Xerox Entities’ acts were, in

both form and substance, those of Xerox and were directed and fully controlled by Xerox.

Xerox’s divisions consented to this relationship, owed a fiduciary duty to Xerox, and possessed

the power to alter the legal relations between Xerox and third parties (e.g., to enter into

contracts). ACS and Xerox Transport exercised a low amount of discretion, and the dealings

between the entities were at arms length. Xerox carried the gain or risk, not its divisions.

Moreover, there was an overlap in ownership, officers, directors, and personnel, with, e.g.,

employees of Xerox concurrently working for ACS, Xerox Transport, and/or Conduent. This

includes employees who worked on the infringing MyTix mobile ticketing project for NJ

Transit. Additionally, the Xerox Entities shared customers, efficiencies, and technological

innovation. It is believed that the Xerox Entities shared common office space, address and/or

phone numbers. It is also believed that the Xerox Entities’ funds, profits, and property were

intermingled; that the Entities were not treated as independent profit centers; that there was
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 6 of 71




inadequate capitalization; that there was a disregard of corporate formalities; and that the other

Entities’ debts were guaranteed and paid by Xerox.

       ANSWER: Denied.

       13.     On information and belief, Conduent Inc. is a New York domestic business

corporation with its Corporate Headquarters at 100 Campus Drive, Suite 200, Florham Park,

New Jersey 07932.

       ANSWER: Admitted.

       14.     On information and belief, Conduent is a spinoff company of Xerox that

formally came into existence in January 2017. Conduent was created following Xerox’s

separation into two publicly traded companies: the business process services company (which

was named “Conduent Inc.”) and the document technology company (which continues to be

called “Xerox Corp.”).

       ANSWER: Admitted.

       15.     On information and belief, NJ Transit is a New Jersey corporation with its

Headquarters at 1 Penn Plaza East, Newark, New Jersey 07105.

       ANSWER: Admitted.

       16.     NJ Transit is a public transportation system and operates buses and light rail and

commuter trains throughout New York, New Jersey, and Pennsylvania.

       ANSWER: Admitted.

                                           JURISDICTION

       17.     This Court has subject matter jurisdiction under Title 28, United States Code, §§

1331 and 1338(a) because this action arises under the Patent Laws of the United States, 35

U.S.C. § 1 et seq. and the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 et seq.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 7 of 71




       ANSWER: The allegations of paragraph 17 consist of legal conclusions to which no

response is required. To the extent the Court deems a response is required, Defendants

admit that the Complaint purports to state a cause of action arising under the Patent

Laws of the United States and over which this Court has exclusive subject matter

jurisdiction. Defendants deny that they are liable for infringement under such provisions.

       18.     This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).

       ANSWER: The allegations of paragraph 18 consist of legal conclusions to which no

response is required. To the extent the Court deems a response is required, Defendants

admit that the Complaint purports to state a cause of action including state law claims

under which this Court may have supplemental jurisdiction. Defendants deny that they

are liable under any such provisions.

       19.     Venue in this judicial district is proper under Title 28, United States Code, §§

1391 and 1400 because Defendants conduct business within this District and offer for sale

and/or sell in this District applications and systems that infringe Plaintiff’s patents.

Additionally, venue is proper because Xerox and Conduent’s principal places of business are in

this District. Furthermore, a substantial part of the events or omissions giving rise to the claim

occurred in this District: Bytemark negotiated and signed the Confidentiality Agreements

(involving Xerox, ACS, Xerox Transport) in this District; all Defendants unlawfully used

and/or disclosed Plaintiff’s trade secrets and confidential information to prospective customers

located and/or operating in this District; all Defendants infringed the Patents-in-Suit within this

District; and all Defendants interfered with Plaintiff’s business relationships in this District,

including with Plaintiff’s customer New York Waterway, which is located in this District.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 8 of 71




Bytemark’s intellectual property and trade secrets, the property that is the subject of the action,

are also situated in this District.

        ANSWER: The allegations of this paragraph consist of legal conclusions to which

no response is required. Admitted solely with respect to venue being proper in the district.

Denied as to the remainder, including the alleged activities of Defendants. Further,

Plaintiff has failed to adequately identify what it believes to be “confidential information”

and “trade secrets” and as such Defendants cannot properly form a belief as to the

allegations.

        20.     This Court has personal jurisdiction over Defendants because of Defendants’

continuous and systematic contacts and business activities within the state of New York and

within this District.

        ANSWER: Admitted.

                                            BACKGROUND

        21.     Bytemark is the owner of all rights, title and interest in and to United States

patent Nos. 10,346,764 (“the ‘764 patent”), attached hereto as Exhibit A, and 10,360,567 (“the

‘567 patent”), attached hereto as Exhibit B (collectively, the “Patents-in-Suit”).

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 21, and therefore deny the same.

        22.     Bytemark offers for sale visual validation mobile ticketing applications and

systems disclosed and claimed by the Patents-in-Suit including but not limited to the V3

Ticketing Technology.

        ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 22, and therefore deny the same.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 9 of 71




       23.     Bytemark has secured contracts relating to its V3 Ticketing Technology within

the mass transit industry, including a contract with its first and longtime customer New York

Waterway, the largest private ferry operator in the U.S.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 23, and therefore deny the same.

       24.     Bytemark’s contract with New York Waterway was highly publicized and well

known in the mobile ticketing market.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 24, and therefore deny the same.

       25.     Bytemark is the owner of trade secrets and confidential information relating to

the design of applications and technical support systems and back-end management technical

support and service of its V3 Ticketing Technology and related systems. Bytemark’s trade

secrets include a unique compilation of proprietary information including mobile ticketing

development technology and know-how, design and implementation of mobile ticketing

technology applications including those relating to its patented visual validation systems, back-

end application and system management, maintenance and service, user data and account

management and associated security features, and aspects of Bytemark’s pricing, sales

initiatives and profit generation paradigm (the “trade secrets”). [Bytemark’s technology

disclosed and claimed in the Patents-in-Suit as well as the trade secret aspects of the technology

are hereinafter referred to as “Bytemark’s proprietary technology.”]

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 25, and therefore deny the same. Further,

Plaintiff has failed to adequately identify with particularity “confidential information” or
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 10 of 71




“trade secrets” whatsoever and as such Defendants cannot properly form a belief as to the

allegations.

       26.     Bytemark’s trade secrets are not generally known or readily ascertainable nor

could they be properly acquired or duplicated by others.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 26, and therefore deny the same. Further,

Plaintiff has failed to adequately identify “trade secrets” and as such Defendants cannot

properly form a belief as to the allegation.

       27.     Bytemark has taken reasonable measures to keep its trade secrets and other

confidential information secret. Bytemark only discloses its trade secrets when necessary, and

only to those who agree to keep the information secret by signing confidentiality agreements.

Bytemark has ensured that any and all potential third parties to whom trade secrets and/or

confidential information were disclosed were provided with, and signed, confidentiality

agreements, including teaming agreements and nondisclosure agreements. Furthermore, all

Bytemark employees sign employment agreements that contain confidentiality provisions

relating to Bytemark’s intellectual property and undergo employee training with respect to

maintaining the confidentiality of Bytemark’s intellectual property including its trade secrets

and other confidential information. All of Bytemark’s trade secrets are stored on secure servers

and are password-protected and encrypted using the latest versions of MacOS X, iOS 10,

Android 6 & 7. Additionally, documents containing Bytemark’s trade secrets are clearly

marked as “Confidential” and/or “Proprietary.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 27, and therefore deny the same. Further,
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 11 of 71




Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.

       28.     Bytemark’s trade secrets are valuable and crucial to the implementation of its

business and competitive market position and it has invested substantial time, effort, and money

in developing its trade secrets. Since its founding in 2011, Bytemark has invested and continues

to invest millions of dollars into research and development and implementation of its trade-

secret protected systems.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 28, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       29.     Beginning in Spring 2012, Plaintiff entered into a series of Nondisclosure

Agreements    (“NDAs”)      and   Teaming   Agreements     (collectively   “the   Confidentiality

Agreements”) with Xerox divisions ACS and Xerox Transport for the purpose of potentially

developing joint proposals and/or bids related to providing mobile ticketing solutions to

prospective clients in the mass transit industry. On information and belief, ACS and Xerox

Transport were subject to Xerox’s complete direction and control and, were in form and

substance, one and the same as Xerox at the time the Confidentiality Agreements were signed.

The NDAs and Teaming Agreements between Bytemark and ACS identify ACS as “A Xerox

Company,” and the NDAs between Bytemark and Xerox Transport feature the “Xerox” logo.

       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 12 of 71




subsidiary of Xerox). Denied with regard to the remaining allegations and to the

generalized description of these agreements as well as the mischaracterization of the

control and relationship of ACS Transport Solutions and Xerox.

       30.    Pursuant to the Confidentiality Agreements, the parties agreed that no title,

license, intellectual property rights, or any other right of ownership or use shall be granted

(expressly, by implication, or by estoppel) to the receiving party under any patent, trademark,

copyright, or trade secret owned or controlled by the disclosing party by the disclosure of

proprietary information.

       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied as to the remainder, including to the extent the allegation

attempts to provide a construction of the language of the individual agreements.

       31.    While protected by the Confidentiality Agreements, Bytemark disclosed its trade

secrets and confidential information to the Xerox Entities on numerous occasions between 2012

and 2015.

       ANSWER: Denied.

       32.    Over the years and while covered by the Confidentiality Agreements, Bytemark

has refined and developed its trade secret protected mobile ticketing technologies and systems

and competitive knowledge in management and service of these technologies and systems,

which were disclosed to the Xerox Entities.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 32, and therefore deny the same. Further,
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 13 of 71




Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly

       33.      After Plaintiff disclosed its trade secrets and other confidential information to the

Xerox Entities, the Xerox Entities cut Plaintiff out of a joint bidding effort and instead used

and/or disclosed Plaintiff’s patents and trade secrets to bid and secure a contract with NJ Transit

on their own.

       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “trade secrets” and as such Defendants cannot properly form a belief as to the

allegations.

       34.      The Xerox Entities’ actions indicate that they never intended to partner with

Plaintiff. Rather, their goal was to exploit Bytemark’s efforts and use Bytemark’s proprietary

technology for their own commercial advantage.

       ANSWER: Denied.

       35.      The Xerox Entities offered for sale and sold their infringing visual validation

applications and systems, including the exemplary product/system the MyTix mobile

application incorporating Bytemark’s proprietary technology, to NJ Transit in Newark, New

Jersey. Upon its formation, Conduent participated and continues to participate in the servicing,

maintenance, and continued implementation of Bytemark’s proprietary technology.

       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “proprietary technology” and as such Defendants cannot properly form a

belief as to the allegations.

       36.      On information and belief, NJ Transit developed a cooperative transportation

strategy wherein NJ Transit and New York Waterway would offer integrated bus and ferry
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 14 of 71




services to transportation passengers. As part of this scheme, NJ Transit, in collaboration with

the Xerox Entities and Conduent, offered to provide New York Waterway with Bytemark’s

proprietary technology.

       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “proprietary technology” and as such Defendants cannot properly form a

belief as to the allegations.

       37.     At all relevant times, NJ Transit knew that the mobile ticketing technology and

services that it purchased and contracted for from the Xerox Entities—and conspired to sell to

New York Waterway—belonged to Plaintiff. NJ Transit knew that Plaintiff’s information

consisted of confidential trade secrets and that Plaintiff’s ticketing system was proprietary,

trade-secret, and patent-protected property. NJ Transit was fully aware that the trade secrets

technology and the patent-claimed aspects of the technology were owned by Plaintiff because

the technology was originally presented to NJ Transit as a collaborative project involving both

the Xerox Entities and Plaintiff, wherein the parties would use Plaintiff’s technology. Plaintiff

was later cut out of the bidding process.

       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “confidential trade secrets” and as such Defendants cannot properly form a

belief as to the allegations.

       38.     Defendants are offering for sale and selling their visual validation mobile

ticketing applications and systems including the MyTix mobile application that infringe at least

claim 1 of the ‘567 patent literally and/or under the doctrine of equivalents and at least claim 1

of the ‘764 patent literally and/or under the doctrine of equivalents.

       ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 15 of 71




       39.     Defendants materially breached and/or acted in violation of the Confidentiality

Agreements by using and/or disclosing Bytemark’s trade secrets and other confidential

information to NJ Transit and other third parties and using Bytemark’s intellectual property for

their own gain.

       ANSWER: Denied.

       40.     In addition to misappropriating Plaintiff’s trade secrets and other confidential

information in breach of the Confidentiality Agreements, Defendants have recently begun

interfering with Plaintiff’s business relationship and current and prospective contracts with New

York Waterway.

       ANSWER: Denied.

       41.     Defendants have offered to sell their infringing visual validation applications and

systems and implementations that use Bytemark’s trade secrets to New York Waterway as part

of an integrated transportation contract.

       ANSWER: Denied.

       42.     As a result, Plaintiff’s existing contract with New York Waterway, which was

supposed to be renewed in accordance with the terms of the original agreement in early 2017,

has not been extended. Instead, New York Waterway informed Bytemark that it had a better

deal with Defendants. Only after Bytemark initiated this action did New York Waterway agree

to temporary short-term extensions to the contract.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 42, and therefore deny the same.

       43.     On or about January 2015, Plaintiff notified the Xerox Entities and NJ Transit of

their misappropriation and unlawful acts. Conduent, upon its formation, had knowledge of the
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 16 of 71




infringement as well. On July 2, 2019, after an investigation of the claims of the newly issued

patents and Defendants’ MyTix/NJ Transit Application and system, Bytemark notified

Defendants that their application and system practices at least claim 1 of the ‘567 patent and

claim 1 of the ‘764 patent. Despite this notice, Defendants have continued to use and offer for

sale Bytemark’s proprietary technology.

          ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 42, and therefore deny the same.

                                  COUNT ONE
                    INFRINGEMENT OF U.S. PATENT NO. 10,360,567
                             (Against All Defendants)

          44.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-43

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          45.   Plaintiff alleges infringement of at least claim 1 of the ‘567 patent by all of the

Defendants using mobile ticketing systems, including the MyTix mobile application, that

include a mobile ticketing system for detecting fraudulent activity of tickets using data integrity

and all claim elements recited in at least claim 1. See Exhibit B.

          ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.

          46.   Xerox was and continues to be the mastermind of the Xerox Entities: at all

relevant times, it made decisions for the Entities, and directed, implemented, and benefited from

their infringement of the Patents-in-Suit.

          ANSWER: Denied.
       Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 17 of 71




         47.   NJ Transit implemented the infringing MyTix system while fully aware that

doing so would infringe the asserted claims of the Patents-in-Suit.

         ANSWER: Denied.

         48.   Pursuant to 35 U.S.C. § 271(a), Defendants have infringed, and are continuing to

infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the ‘567 patent by

offering for sale, using, and/or selling, distributing, promoting or providing for use by others the

infringing visual validation mobile ticketing applications including the exemplary

product/system the MyTix mobile application in the State of New York and elsewhere in the

U.S.

         ANSWER: Denied.

         49.   In violation of 35 U.S.C. § 271(b), Defendants have infringed, and are

continuing to infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

‘567 patent indirectly by inducing the infringement of the ‘567 patent claims by third parties

including but not limited to New York Waterway and its customers by encouraging these

customers and others to purchase and use the infringing systems and applications including the

MyTix mobile application.

         ANSWER: Denied.

         50.   On July 2, 2019, after an investigation of the claims of the newly issued patents

and Defendants’ MyTix/NJ Transit Application and system, Bytemark notified Defendants that

their application and system practices at least claim 1 of the ‘567 patent.

         ANSWER:      Admitted that on July 2, 2019, Bytemark sent a 1.25 page letter

alleging, without any proof or explanation, that Defendants infringe at least one claim of

the ʼ157 and ʼ622 applications. Otherwise denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 18 of 71




       51.     Despite actual notice of infringement, Defendants continue to perform

affirmative acts that constitute infringement including offering for sale, selling, distributing,

promoting, or providing support and back-end management and service for their infringing

applications with the knowledge or willful blindness that their conduct will induce their

customers to infringe the ‘567 patent’s asserted claims.

       ANSWER: Denied.

       52.     In violation of 35 U.S.C. § 271(c), the Xerox Entities and Conduent have

infringed and are continuing to infringe (literally and/or under the doctrine of equivalents) at

least claim 1 of the ‘567 patent indirectly by contributing to the infringement of the ‘567

patent’s claims, including but not limited to NJ Transit and its customers.

       ANSWER: Denied.

       53.     Defendants have contributed and continue to contribute to the infringement of at

least claim 1 of the ‘567 patent because they knew that the applications and systems they offer

for sale and sell, including but not limited to the MyTix mobile application, are infringing and

are not suitable for substantial non-infringing use.

       ANSWER: Denied.

       54.     As a result of Defendants’ infringement of the ‘567 patent’s asserted claims,

Plaintiff has suffered monetary losses for which Plaintiff is entitled to an award of damages that

are adequate to compensate Plaintiff for the infringement under 35 U.S.C. § 284, but in no

event less than a reasonable royalty.

       ANSWER: Denied.

       55.     Defendants’ infringement of the ‘567 patent has been deliberate, willful, and

with full knowledge, or willful blindness to knowledge, of the ‘567 patent.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 19 of 71




          ANSWER: Denied.

          56.   Plaintiff has suffered damages in an amount to be determined at trial by reason

of Defendants’ willful infringement of the ‘567 patent, and will suffer additional damages and

will be irreparably injured unless the Court enjoins Defendants from continuing such

infringement.

          ANSWER: Denied.

                                 COUNT TWO
                    INFRINGEMENT OF U.S. PATENT NO. 10,346,764
                             (Against all Defendants)

          57.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-56

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          58.   Plaintiff alleges infringement of at least claim 1 of the ‘764 patent by all of the

Defendants using mobile ticketing systems, including the MyTix mobile application, that

include a method performed by a computer system for displaying visual validation of the

possession of a previously purchased electronic ticket for utilization of a service monitored by a

ticket taker and all claim elements recited in at least claim 1. See Exhibit A.

          ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.

          59.   Xerox was and continues to be the mastermind of the Xerox Entities: at all

relevant times, it made decisions for the Entities, and directed, implemented, and benefited from

their infringement of the Patents-in-Suit.

          ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 20 of 71




       60.     NJ Transit implemented the infringing MyTix system while fully aware that

doing so would infringe the asserted claims of the Patents-in-Suit.

       ANSWER: Denied.

       61.     Pursuant to 35 U.S.C. § 271(a), Defendants have infringed, and are continuing to

infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the ‘764 patent by

offering for sale, using, and/or selling, distributing, promoting or providing for use by others the

infringing visual validation mobile ticketing applications and systems including the exemplary

products/systems the MyTix mobile application in New York and elsewhere in the U.S.

       ANSWER: Denied.

       62.     In violation of 35 U.S.C. § 271(b), Defendants have infringed, and are

continuing to infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

‘764 patent indirectly by inducing the infringement of the ‘764 patent’s claims by third parties

including but not limited to New York Waterway and its customers by encouraging these

customers and others to purchase and use the infringing systems and applications including the

MyTix mobile application.

       ANSWER: Denied.

       63.     On July 2, 2019, after an investigation of the claims of the newly issued patents

and Defendants’ MyTix/NJ Transit Application and system, Bytemark notified Defendants that

their application and system practices at least claim 1 of the ‘764 patent.

       ANSWER:        Admitted that on July 2, 2019, Bytemark sent a 1.25 page letter

alleging, without any proof or explanation, that Defendants infringe at least one claim of

the ʼ157 and ʼ622 applications. Otherwise denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 21 of 71




       64.     Despite actual notice of infringement, Defendants continue to perform

affirmative acts that constitute infringement including offering for sale, selling, distributing,

promoting, or providing support and back-end management and service for their infringing

applications with the knowledge or willful blindness that their conduct will induce their

customers to infringe the ‘764 patent’s asserted claims.

       ANSWER: Denied.

       65.     In violation of 35 U.S.C. § 271(c), the Xerox Entities and Conduent have

infringed and are continuing to infringe (literally and/or under the doctrine of equivalents) at

least claim 1 of the ‘764 patent indirectly by contributing to the infringement of the ‘764

patent’s asserted claims by NJ Transit and its customers.

       ANSWER: Denied.

       66.     Defendants have contributed and continue to contribute to the infringement of at

least claim 1 of the ‘764 patent because they knew that the applications and systems they offer

for sale and sell, including but not limited to the MyTix mobile application, are infringing and

are not suitable for substantial non-infringing use.

       ANSWER: Denied.

       67.     As a result of Defendants’ infringement of the ‘764 patent’s asserted claims,

Plaintiff has suffered monetary losses for which Plaintiff is entitled to an award of damages that

are adequate to compensate Plaintiff for the infringement under 35 U.S.C. § 284, but in no

event less than a reasonable royalty.

       ANSWER: Denied.

       68.     Defendants’ infringement of the ‘764 patent has been deliberate, willful, and

with full knowledge, or willful blindness to knowledge, of the ‘764 patent.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 22 of 71




          ANSWER: Denied.

          69.   Plaintiff has suffered damages in an amount to be determined at trial by reason

of Defendants’ willful infringement of the ‘764 patent, and will suffer additional damages and

will be irreparably injured unless the Court enjoins Defendants from continuing such

infringement.

          ANSWER: Denied.

                                    COUNT THREE
                  BREACH OF CONTRACT UNDER NEW YORK LAW
                  (Against Defendants Xerox, ACS, and Xerox Transport)

          70.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-69

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          71.   Beginning in Spring 2012, Plaintiff entered into a series of Confidentiality

Agreements with the Xerox Entities for the limited purpose of potentially developing joint

proposals and/or bids relating to providing mobile ticketing solutions to prospective customers

in the mass transit industry.

          ANSWER. Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied as to the remainder, including the attempt to universally

characterize the individual agreements.

          72.   These Confidentiality Agreements include the April 3, 2012 NDA between

Bytemark and ACS; the December 7, 2012 NDA between Bytemark and ACS; the January 31,

2013 NDA between Bytemark and ACS; the February 7, 2013 NDA between Bytemark and
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 23 of 71




ACS; the November 8, 2013 NDA between Bytemark and ACS; the September 18, 2015 NDA

between Bytemark and Xerox Transport; the WMATA NEPP mobile ticketing solution

Teaming Agreement between Bytemark and ACS; and the Virginia Railway Teaming

Agreement between Bytemark and ACS.

       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied as to the remainder.

       73.     Under the NDAs, the parties agreed that any trade secrets or other confidential

information shall remain the property of the originating party (Paragraph 5) and that the Xerox

Entities had a duty to exercise all reasonable care to preserve and protect Plaintiff’s trade

secrets and other confidential information from unauthorized access, use, disclosure, or theft; to

restrict access to only those who agreed to be bound by the terms and conditions of the

Confidentiality Agreements; to not reproduce Plaintiff’s proprietary information in any form

except as necessary to accomplish the NDA’s intent; and to inform Plaintiff if the Xerox

Entities became aware of any unauthorized access, use, disclosure, or theft of the proprietary

information (Paragraph 6).

       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied as to the remainder, including the attempt to universally

characterize the individual agreements, and that the agreements were between “Xerox

Entities” as opposed to the specific parties in each specific agreement. Further, Plaintiff
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 24 of 71




has failed to adequately identify any particular “trade secrets,” “confidential

information,” or “proprietary information” and as such Defendants cannot properly form

a belief as to the allegations.

       74.     Under the Teaming Agreements, the parties agreed that the inventions shall

remain the property of the originating party (Paragraph 10) and that disclosure and protection of

proprietary information under the agreements shall be subject to the terms and conditions of the

referenced NDAs (Paragraph 11).

       ANSWER: Admitted that the teaming agreements as cited in Paragraph 72 were

entered into between Plaintiff and ACS Transport Solutions, Inc. (at the time a subsidiary

of Xerox). Denied as to the remainder, including the substance of the agreements.

Further, Plaintiff has failed to adequately identify any particular “proprietary

information” and as such Defendants cannot properly form a belief as to the allegations.

       75.     On information and belief, ACS and Xerox Transport’s acts were, in both form

and substance, those of Xerox and were directed and fully controlled by Xerox at the time the

Confidentiality Agreements were signed. At the time the Confidentiality Agreements were

signed and at all relevant times thereafter, ACS was a division of Xerox and subject to its

complete control. ACS was known as “ACS, A Xerox Company” and “Xerox/ACS.” The

NDAs and Teaming Agreements between Bytemark and ACS identify ACS as “A Xerox

Company,” and the NDAs between Bytemark and Xerox Transport feature the “Xerox” logo.

Similarly, Xerox Transport was a division of Xerox and subject to its complete control.

       ANSWER: Denied. ACS Transport Solutions, Inc. was previously a subsidiary of

Xerox. ACS Transport Solutions, Inc. was renamed Xerox Transport Solutions, Inc and

continued under this name as a subsidiary of Xerox. After the separation of Xerox and
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 25 of 71




Conduent in 2017, Xerox Transport Solutions, Inc. was renamed Conduent Transport

Solutions, Inc. Regarding the remainder of this paragraph, denied as the Plaintiff has

failed to define “all relevant times."

       76.     On information and belief, at all relevant times ACS and Xerox Transport

consented to their relationship with Xerox, owed a fiduciary duty to Xerox, and possessed the

power to alter the legal relations between Xerox and third parties (e.g., to enter into contracts).

ACS and Xerox Transport were fully controlled by Xerox, exercised a low amount of

discretion, and the dealings between them were at arms length. Xerox, and not its divisions,

carried the gain or risk. Moreover, there was an overlap in ownership, officers, directors, and

personnel, with, e.g., employees of Xerox concurrently working for ACS, Xerox Transport,

and/or Conduent. This includes employees who worked on the infringing MyTix mobile

ticketing project for NJ Transit. Additionally, the Xerox Entities shared customers, efficiencies,

and technological innovation. It is believed that the Xerox Entities shared common office space,

address and/or phone numbers. It is also believed that the Xerox Entities’ funds, profits, and

property were intermingled; that the Entities were not treated as independent profit centers; that

there was inadequate capitalization; that there was a disregard of corporate formalities; and that

the other Entities’ debts were guaranteed and paid by Xerox.

       ANSWER: Denied.

       77.     Under the protection of the Confidentiality Agreements, Plaintiff disclosed its

trade secrets and other confidential information to the Xerox Entities.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 77, and therefore deny same.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 26 of 71




          78.   The Xerox Entities breached the above-named Confidentiality Agreements by

using and/or disclosing Plaintiff’s trade secrets and other confidential information to outside

parties without Plaintiff’s consent, and solely for the Xerox Entities’ own benefit.

          ANSWER: Denied.

          79.   The Xerox Entities have used Plaintiff’s trade secrets and confidential

information in their contract with NJ Transit, and NJ Transit, the Xerox Entities, and Conduent

are using and/or disclosing Plaintiff’s trade secrets and confidential information in an attempt to

gain an integrated transportation contract with New York Waterway.

          ANSWER: Denied.

          80.   As a result of the Xerox Entities’ breach, Plaintiff has suffered damages in an

amount to be determined at trial.

          ANSWER: Denied.

                                 COUNT FOUR
                  VOLATION OF THE DEFEND TRADE SECRETS ACT
                             (Against all Defendants)

          81.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-80

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          82.   The actions of Defendants as described above constitute violations of one or

more provisions of the Defend Trade Secrets Act of 2016 (“DTSA”), PL 114-153, May 11,

2016, 130 Stat 376, which amends the Economic Espionage Act, 18 U.S.C. § 1831 et seq.

          ANSWER: Denied.

          83.   Plaintiff is the owner of trade secrets relating to the design of applications and

technical support systems and back-end management technical support and service of its V3
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 27 of 71




Ticketing Technology and related systems. These trade secrets include a unique compilation of

information which includes proprietary mobile ticket development technology and know-how,

design and implementation of mobile ticketing technology applications including those relating

to its patented visual validation systems, back-end application and system management,

maintenance and service, user data and account management and associated security features,

and aspects of Bytemark’s pricing, sales initiatives and profit generation paradigm.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 83, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       84.     Plaintiff’s trade secrets are not generally known or readily ascertainable nor

could they be properly acquired or duplicated by others. It is for this reason that Xerox, a large

multinational corporation, and the other Xerox Entities sought to partner with Bytemark, a

small start-up company with no assets other than its possession of this valuable, unknown and

unduplicatable information and its demonstrated success in creating and achieving the

implementation of its systems.

       ANSWER: Denied as to the allegations regarding Xerox motivations. For the

remaining allegations Defendants lack knowledge or information sufficient to form a

belief as to the allegations contained in Paragraph 84, and therefore deny the same.

       85.     At all times, Plaintiff has taken reasonable and extensive efforts to keep its trade

secrets secret through the use of Confidentiality Agreements, employment agreements, and

employee training. All of Bytemark’s trade secrets are stored on secure servers and are
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 28 of 71




password-protected and encrypted. Additionally, documents containing Bytemark’s trade

secrets are clearly marked as “Confidential” and/or “Proprietary.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 85, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       86.     At no time did Plaintiff consent to Defendants’ use or disclosure of its trade

secrets or confidential information for any purpose.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 86, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.

       87.     Plaintiff’s trade secrets constitute independent economic value. Since its

founding in 2011, Bytemark has invested and continues to invest millions of dollars into

research and development and implementation of the trade-secret protected systems, including

the V3 ticketing system used by New York Waterway. Bytemark has also invested and

continues to invest significant economic resources into refining these systems.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 87, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       88.     Plaintiff’s trade secrets are crucial to the success of the implementation,

operation, and maintenance of Bytemark’s proprietary technology and provide a decisive
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 29 of 71




competitive advantage to Bytemark and to anyone else with access to this information.

Bytemark’s trade secrets provide the company with a critical market advantage in attracting

new contracts, and it is for this reason that the Xerox Entities sought to partner with Plaintiff.

       ANSWER: Denied as to the allegations regarding Xerox motivations. For the

remaining allegations Defendants lack knowledge or information sufficient to form a

belief as to the allegations contained in Paragraph 88, and therefore deny the same.

Further, Plaintiff has failed to adequately identify any particular “proprietary

information” and as such Defendants cannot properly form a belief as to the allegations.

       89.     The Xerox Entities acquired Plaintiff’s trade secrets through a relationship of

trust—in which they represented to Plaintiff that they would be business partners and would not

divulge Plaintiff’s confidential information, and by way of the Confidentiality Agreements—

which imposed a duty upon the Xerox Entities to maintain the confidentiality of Bytemark’s

confidential information and trade secrets and to not improperly use and/or disclose confidential

information and trade secrets belonging to Plaintiff. At all relevant times, the Xerox Entities

knew about the confidential nature of Plaintiff’s trade secrets.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 89, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.

       90.     The Xerox Entities misappropriated Plaintiff’s trade secrets by improper means

in violation of the Confidentiality Agreements by using the secrets and continuing to use them

for their own economic benefit.

       ANSWER: Denied.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 30 of 71




        91.    The Xerox Entities have intentionally, willfully, and maliciously misused trade

secrets and/or confidential or proprietary information or knowledge of Bytemark, and continue

to do so, in breach of the Confidentiality Agreements and in violation of a confidential

relationship and duty. The Xerox Entities’ misappropriation of Plaintiff’s trade secrets and

confidential information has been ongoing. Plaintiff’s knowledge and information have evolved

since the parties began their partnership, and the Xerox Entities have continuously misused

and/or disclosed Plaintiff’s information throughout all stages of its evolution and development.

        ANSWER: Denied.

        92.    Conduent has also intentionally, willfully, and maliciously misused trade secrets

and/or confidential or proprietary information or knowledge of Bytemark, and continues to do

so. Conduent’s use of Plaintiff’s trade secrets was the result of discovery by improper means

because at all relevant times, Conduent knew about the confidential nature of Plaintiff’s trade

secrets, and the Xerox Entities shared and/or disclosed the information to Conduent in breach of

the Confidentiality Agreements and in violation of a confidential relationship and duty to

Plaintiff.

        ANSWER: Denied.

        93.    The Xerox Entities and Conduent continue to misuse and/or disclose Plaintiff’s

trade secrets and confidential information in their attempt to interfere with Plaintiff’s current

and prospective contracts with New York Waterway. The Xerox Entities’ and Conduent’s

misuse and/or disclosure of Plaintiff’s trade secrets with regard to New York Waterway

occurred as recently as January 2017.

        ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 31 of 71




          94.   At all relevant times, NJ Transit knew that Plaintiff’s information consisted of

confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade-secret and

patent-protected property. NJ Transit’s use of Plaintiff’s trade secrets was the result of

discovery by improper means because, on information and belief, NJ Transit knew of Plaintiff’s

dispute with Xerox and was aware that the Xerox Entities acquired Plaintiff’s trade secrets by

improper means and in violation of the parties’ Confidentiality Agreements, and the Xerox

Entities disclosed the information to NJ Transit in breach of the Confidentiality Agreements and

in violation of a confidential relationship and duty to Plaintiff.

          ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “proprietary, trade-secret” property and as such Defendants cannot properly

form a belief as to the allegations.

          95.   As a consequence of the foregoing, Plaintiff has suffered and will continue to

suffer irreparable harm and loss.

          ANSWER: Denied.

                                COUNT FIVE
          MISAPPROPRIATION OF TRADE SECRETS UNDER NEW YORK LAW
                            (Against all Defendants)

          96.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1- 95

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          97.   The actions of Defendants as described above constitute violations of New York

common law.

          ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 32 of 71




       98.     Plaintiff is the owner of trade secrets relating to the design of applications and

technical support systems and back-end management technical support and service of its V3

Ticketing Technology and related systems. These trade secrets include a unique compilation of

information which includes proprietary mobile ticket development technology and know-how,

design and implementation of mobile ticketing technology applications including those relating

to its patented visual validation systems, back-end application and system management,

maintenance and service, user data and account management and associated security features,

and aspects of Bytemark’s pricing, sales initiatives and profit generation paradigm.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 98, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “proprietary mobile ticket

development technology and know-how” and as such Defendants cannot properly form a

belief as to the allegations.

       99.     Plaintiff’s trade secrets are not generally known or readily ascertainable nor

could they be properly acquired or duplicated by others. It is for this reason that Xerox, a large

multinational corporation, and the other Xerox Entities sought to partner with Bytemark, a

small start-up company with no assets other than its possession of this vital, unknown and

unduplicatable information and its demonstrated success in creating and achieving the

implementation of its systems.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 99, and therefore deny the same. Further,

denied are the unfounded allegations regarding Xerox or Xerox Entities motivations.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 33 of 71




       100.    At all times, Plaintiff has taken reasonable and extensive efforts to keep its trade

secrets secret through the use of Confidentiality Agreements, employment agreements, and

employee training. All of Bytemark’s trade secrets are stored on secure servers and are

password-protected and encrypted. Additionally, documents containing Bytemark’s trade

secrets are clearly marked as “Confidential” and/or “Proprietary.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 100, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       101.    Plaintiff’s trade secrets constitute independent economic value. Since its

founding in 2011, Bytemark has invested and continues to invest millions of dollars into

research and development and implementation of the trade-secret protected systems, including

the V3 ticketing system used by New York Waterway. Plaintiff has also invested and continues

to invest significant economic resources into refining these systems.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 101, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade-secret protected systems”

and as such Defendants cannot properly form a belief as to the allegations.

       102.    Plaintiff’s trade secrets are crucial to the success of the implementation,

operation, and maintenance of Bytemark’s proprietary technology and provide a decisive

competitive advantage to Bytemark and to anyone else with access to this information.

Bytemark’s trade secrets provide the company with a critical market advantage in attracting

new contracts, and it is for this reason that the Xerox Entities agreed to partner with Plaintiff.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 34 of 71




       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 102, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       103.    The Xerox Entities acquired Plaintiff’s trade secrets through a relationship of

trust—in which they represented to Plaintiff that they would be business partners and would not

divulge Plaintiff’s confidential information, and by way of the Confidentiality Agreements—

which imposed a duty upon the Xerox Entities to not improperly use and/or disclose

confidential information and trade secrets belonging to Plaintiff. At all relevant times, the

Xerox Entities knew about the confidential nature of Plaintiff’s trade secrets.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 103, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.

       104.    The Xerox Entities misappropriated Plaintiff’s trade secrets by using and/or

disclosing them for their own economic benefit to secure a contract for providing mobile

ticketing services to NJ Transit in violation of the Confidentiality Agreements.

       ANSWER: Denied.

       105.    The Xerox Entities have intentionally, willfully, and maliciously misused trade

secrets and/or confidential or proprietary information or knowledge of Bytemark, and continue

to do so, in breach of the Confidentiality Agreements and in violation of a confidential

relationship and duty. The Xerox Entities’ misappropriation of Plaintiff’s trade secrets and

confidential information has been ongoing. Plaintiff’s knowledge and information have evolved
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 35 of 71




since the parties began their partnership, and the Xerox Entities have continuously misused

and/or disclosed Plaintiff’s information throughout all stages of its evolution and development.

        ANSWER: Denied.

        106.   Conduent has also intentionally, willfully, and maliciously misused trade secrets

and/or confidential or proprietary information or knowledge of Bytemark, and continues to do

so. Conduent’s use of Plaintiff’s trade secrets was the result of discovery by improper means

because at all relevant times, Conduent knew about the confidential nature of Plaintiff’s trade

secrets, and the Xerox Entities shared and/or disclosed the information to Conduent in breach of

the Confidentiality Agreements and in violation of a confidential relationship and duty to

Plaintiff.

        ANSWER: Denied.

        107.   The Xerox Entities and Conduent continue to misuse and/or disclose Plaintiff’s

trade secrets and confidential information in their attempt to interfere with Plaintiff’s current

and prospective contracts with New York Waterway. The Xerox Entities’ and Conduent’s

misuse and/or disclosure of Plaintiff’s trade secrets with regard to New York Waterway

occurred as recently as January 2017.

        ANSWER: Denied.

        108.   At all relevant times, NJ Transit knew that Plaintiff’s information consisted of

confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade-secret and

patent-protected property. NJ Transit’s use of Plaintiff’s trade secrets was the result of

discovery by improper means because, on information and belief, NJ Transit knew of Plaintiff’s

dispute with Xerox and was aware that the Xerox Entities acquired Plaintiff’s trade secrets by

improper means and in violation of the parties’ Confidentiality Agreements, and the Xerox
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 36 of 71




Entities disclosed the information to NJ Transit in breach of the Confidentiality Agreements and

in violation of a confidential relationship and duty to Plaintiff.

          ANSWER: Denied.

          109.   As a consequence of the foregoing, Plaintiff has suffered and will continue to

suffer irreparable harm and loss.

          ANSWER: Denied.

                             COUNT SIX
     MISAPPROPRIATION OF TRADE SECRETS UNDER NEW JERSEY TADE
                           SECRETS ACT
                        (Against all Defendants)

          110.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-109

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          111.   The actions of Defendants as described above constitute violations of the New

Jersey Trade Secrets Act, N.J.S.A. § 56:15-1 et seq.

          ANSWER: Denied.

          112.   Plaintiff is the owner of trade secrets relating to the design of applications and

technical support systems and back-end management technical support and service of its V3

Ticketing Technology and related systems. These trade secrets include a unique compilation of

information which includes proprietary mobile ticket development technology and know-how,

design and implementation of mobile ticketing technology applications including those relating

to its patented visual validation systems, back-end application and system management,

maintenance and service, user data and account management and associated security features,

and aspects of Bytemark’s pricing, sales initiatives and profit generation paradigm.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 37 of 71




       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 112, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       113.    At all times, Plaintiff has taken reasonable efforts and precautions to keep its

trade secrets secret through the use of Confidentiality Agreements, employment agreements,

and employee training. All of Bytemark’s trade secrets are stored on secure servers and are

password-protected and encrypted. Additionally, documents containing Bytemark’s trade

secrets are clearly marked as “Confidential” and/or “Proprietary.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 113, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       114.    At no time did Plaintiff consent to Defendants’ use or disclosure of its trade

secrets or confidential information for any purpose.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 114, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.

       115.    The Xerox Entities acquired Plaintiff’s trade secrets through a relationship of

trust, in which they represented to Plaintiff that they would be business partners and would not

divulge Plaintiff’s confidential information, and by way of the Confidentiality Agreements,

which imposed a duty upon the Xerox Entities to not improperly use and/or disclose
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 38 of 71




confidential information and trade secrets belonging to Plaintiff. Thus, the Xerox Entities are,

and at all relevant times were, aware of the confidential nature of Plaintiff’s trade secrets and

that disclosure of the information would be improper.

       ANSWER: Denied.

       116.    At all relevant times, Conduent was aware of the confidential nature of

Plaintiff’s trade secrets, that Plaintiff’s ticketing system was proprietary, trade-secret and

patent-protected property, and that disclosure of the information would be improper.

       ANSWER: Denied.

       117.    The Xerox Entities and Conduent have misappropriated Plaintiff’s confidential

information and trade secrets by using and/or disclosing such confidential information and trade

secrets by improper means for their own personal gain with NJ Transit and others.

       ANSWER: Denied.

       118.    NJ Transit similarly misappropriated Plaintiff’s trade secrets. On information

and belief, NJ Transit developed a cooperative transportation strategy wherein NJ Transit and

longtime Bytemark customer New York Waterway would offer integrated bus and ferry

services to transportation passengers. As part of this scheme, NJ Transit, in collaboration with

the Xerox Entities and Conduent, offered to provide New York Waterway with Bytemark’s

proprietary technology.

       ANSWER: Denied.

       119.    At all relevant times, NJ Transit knew that Plaintiff’s information consisted of

confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade-secret and

patent-protected property. Furthermore, on information and belief, NJ Transit knew of
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 39 of 71




Plaintiff’s dispute with Xerox and was aware that the Xerox Entities acquired Plaintiff’s trade

secrets by improper means and in violation of the parties’ Confidentiality Agreements.

          ANSWER: Denied.

          120.   Defendants’ use of Bytemark’s trade secrets to secure contracts that otherwise

would have been awarded to Plaintiff has been detrimental to Plaintiff. For example, Plaintiff’s

existing contract with New York Waterway, which was supposed to be renewed in accordance

with the terms of the original agreement in early 2017, has not been extended. Instead, New

York Waterway informed Bytemark that it had a better deal with Defendants.

          ANSWER: Denied.

          121.   As a result of Defendants’ actions, Plaintiff has suffered and will suffer damages

and irreparable harm.

          ANSWER: Denied.

                                 COUNT SEVEN
                    UNFAIR COMPETITION UNDER NEW YORK LAW
                              (Against all Defendants)

          122.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-121

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          123.   The foregoing acts, in which Defendants misappropriated Plaintiff’s labors and

expenditures, constitute unfair competition under New York state law. Defendants’ practicing

of the claims of the Patents-in-Suit and their unlawful use of Plaintiff’s trade secrets in

Defendants’ applications that also have substantially the same look and feel is likely to cause

confusion among consumers as to the origin of the technology.

          ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 40 of 71




       124.    In misappropriating Plaintiff’s labors and expenditures, Defendants acted in bad

faith and exploited Bytemark’s exclusive commercial advantage. Under the guise of forming a

partnership with Plaintiff, Defendants led Plaintiff to disclose its valuable intellectual property,

trade secrets, and other confidential information. Defendants had no intention of partnering with

Plaintiff, however, and instead exploited Plaintiff’s efforts and used its intellectual property and

confidential information for Defendants’ own commercial advantage. Ultimately, Defendants

cut Plaintiff out of the joint bidding efforts and improperly used and disclosed Plaintiff’s

patents and trade secrets to bid on and secure their own contracts, including an integrated

transportation contract with New York Waterway. In so doing, Defendants exploited the

exclusive commercial advantage Plaintiff had previously held in the mobile ticketing

application market.

       ANSWER: Denied.

       125.    At all relevant times, NJ Transit knew that the mobile ticketing technology and

services that it purchased and contracted for from the Xerox Entities—and conspired to sell to

New York Waterway—belonged to Plaintiff. NJ Transit knew that Plaintiff’s information

consisted of confidential trade secrets and that Plaintiff’s ticketing system was proprietary,

trade-secret, and patent-protected property. NJ Transit was fully aware that the trade secrets

technology and the patent-claimed aspects of the technology were owned by Plaintiff because

the technology was originally presented to NJ Transit as a collaborative project involving both

the Xerox Entities and Plaintiff, wherein the parties would use Plaintiff’s technology. Plaintiff

was later cut out of the bidding process.

       ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 41 of 71




          126.   As a direct and proximate consequence of the foregoing, Plaintiff has no

adequate remedy at law, has been irreparably harmed and will continue to be irreparably

harmed unless Defendants are enjoined from using and/or disclosing Plaintiff’s trade secrets

and other confidential information, and enjoined from engaging in the infringing conduct set

forth above.

          ANSWER: Denied.

          127.   In addition, Plaintiff is entitled to all damages that it has sustained by virtue of

the aforementioned conduct, in an amount to be determined at trial, including, without

limitation, Defendants’ profits and gains arising from the wrongful acts described herein and

Plaintiff’s lost profits, attorneys’ fees, costs and interest.

          ANSWER: Denied.

          128.   Furthermore, because Defendants’ actions are wanton, willful, malicious, and

have been undertaken in conscious disregard of Plaintiff’s rights, Defendants also are liable for

punitive damages.

          ANSWER: Denied.

                                      COUNT EIGHT
                   UNJUST ENRICHMENT UNDER NEW JERSEY LAW
                   (Against Defendants, Xerox, ACS, and Xerox Transport)

          129.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-128

herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          130.   Plaintiff shared its valuable intellectual property, trade secrets, and other

confidential information with the Xerox Entities with the expectation of remuneration in the

form of future joint ventures and business contracts.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 42 of 71




        ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 130, and therefore deny the same.

        131.    As a result of the Xerox Entities’ unlawful conduct including but not limited to

their infringement of Plaintiff’s Patents-in-Suit and misappropriation of Plaintiff’s trade secrets,

the Xerox Entities have diverted substantial revenues from Plaintiff.

        ANSWER: Denied.

        132.    Furthermore, the Xerox Entities have and continue to use and/or disclose

Plaintiff’s trade secrets and confidential information to develop and sell a competing mobile

ticketing platform.

        ANSWER: Denied.

        133.    Thus, the Xerox Entities have benefitted by saving the significant time and cost

that they would otherwise have had to incur to develop their own mobile ticketing platform.

        ANSWER: Denied.

        134.    As a direct and proximate consequence of the foregoing, the Xerox Entities have

been unjustly enriched at Plaintiff’s expense.

        ANSWER: Denied.

        135.    It would be unjust and against good conscience and equity to permit the Xerox

Entities to retain, without payment to Plaintiff, the substantial revenues that they have realized

through the aforementioned conduct.

        ANSWER: Denied.

        136.    Accordingly, Plaintiff is entitled to damages in an amount to be determined at

trial, plus attorneys’ fees, costs, and interest.

        ANSWER: Denied.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 43 of 71




       137.    Furthermore, because the Xerox Entities’ actions are wanton, willful, malicious,

and have been taken in conscious disregard of Plaintiff’s rights, the Xerox Entities are also

liable for punitive damages.

       ANSWER: Denied.

                                 AFFIRMATIVE DEFENSES

       Defendants set forth the following affirmative defenses. Defendant’s inclusion of these

defenses is not a concession that Defendants bear the burden of proof with respect to any of

these defenses. In addition to the defenses described below, Defendants specifically reserve the

right to assert, supplement, modify, and/or amend these defenses through the course of

discovery.

          FIRST AFFIRMATIVE DEFENSE – FAILURE TO STATE A CLAIM

       138.    Plaintiff’s Complaint fails to state a claim upon which relief can be granted,

including without limitation any allegations of willful infringement.

              SECOND AFFIRMATIVE DEFENSE – EQUITABLE RELIEF

       139.    Plaintiff is not entitled to equitable relief as its remedies at law, if any exist, are

adequate, and Plaintiff cannot show that it has suffered or will suffer any immediate or

irreparable harm from Defendants’ actions.

                    THIRD AFFIRMATIVE DEFENSE - INVALIDITY

       140.    The asserted claims of the Patents-in-Suit are invalid for failure to comply with

the requirements of one or more of the conditions for patentability specified in Title 35 of the

United States Code, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, 112, 116, and/or

256, and of any other applicable statutory provision or judicially created doctrines of invalidity,
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 44 of 71




including, but not limited to, obviousness-type double patenting or the Rules and Regulations of

the United States Patent & Trademark Office relating thereto.

               FOURTH AFFIRMATIVE DEFENSE – NON INFRINGEMENT

        141.    Defendants have not directly infringed, indirectly infringed, contributed to, or

induce infringement of any valid or enforceable claim of any of Plaintiff’s Patents-in-Suit, and

has not otherwise committed any acts in violation of 35 U.S.C. § 271.

        142.    Plaintiff has not met its burden of proof to show infringement of any of the

claims of any of its Patents-in-Suit, and will be unable to meet its burden of proof to show

infringement of any of the Patents-in-Suit.

        143.    Defendants have not (i) directly infringed, either literally or under the doctrine of

equivalents, any valid and enforceable claim of the Patents-in-Suit; (ii) contributed to the

infringement by others, either literally or under the doctrine of equivalents, of any valid and

enforceable claim of the Patents-in-Suit; or (iii) induced the infringement, either literally or

under the doctrine of equivalents, of any valid and enforceable claim of the Patents-in-Suit.

        144.    The asserted claims of the Patents-in-Suit are not entitled to any construction

that would cover any product made, used, sold, offered for sale, or imported into the United

States or any method practiced by Defendants. Defendants do not infringe any of the Patents-in-

Suit, either directly or indirectly, either literally or under the doctrine of equivalents.

      FIFTH AFFIRMATIVE DEFENSE – PROSECUTION HISTORY ESTOPPEL

        145.    The asserted claims of the Patents-in-Suit are limited by the text of the Patents-

in-Suit, their prosecution histories, and/or the prior art such that Plaintiff is estopped or

otherwise precluded from asserting that Defendants have infringed, directly or indirectly, any

claim of the Patents-in-Suit, either literally or under the doctrine of equivalents.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 45 of 71




                 SIXTH AFFIRMATIVE DEFENSE – PATENT MISUSE

       146.    The Patents-in-Suit are unenforceable because Plaintiff has misused said patents

by attempting to enforce the knowingly invalid patents against products that clearly do not

infringe.

              SEVENTH AFFIRMATIVE DEFENSE – EXCEPTIONAL CASE

       147.    Defendants allege that Plaintiff brought this action in bad faith, making it an

exception case and thereby entitling Defendants to their costs and attorneys’ fees pursuant to 35

U.S.C. § 285, and/or Octane Fitness.

               EIGHT AFFIRMATIVE DEFENSE – FAILURE TO MARK

       148.    Upon information and belief, Plaintiff’s claim for damages prior to the date of

the Complaint are barred because Plaintiff and/or licensees of Plaintiff failed to mark or cause

to be marked products sold commercially and covered by one or more claims of the Patents-in-

Suit pursuant to 35 U.S.C. § 287.

              NINTH AFFIRMATIVE DEFENSE – STATUTORILY LIMITED

       149.    Plaintiff’s claims for relief are statutorily barred in whole or in part by 35 U.S.C.

§ 1, et seq., including without limitation 35 U.S.C. § 286.

              TENTH AFFIRMATIVE DEFENSE – EQUITABLE DEFENSES

       150.    Plaintiff’s claims are barred, in whole or in part, by an express or implied

license, and/or the equitable doctrines of unclean hands, failure to disclose art, waiver,

acquiescence, patent exhaustion, and/or estoppel.

               ELEVENTH AFFIRMATIVE DEFENSE – COSTS BARRED

       151.    35 U.S.C. § 288 bars Plaintiff from recovering costs associated with this action.

                       TWELFTH AFFIRMATIVE DEFENSE –
                   UNENFORCEABILITY OF THE PATENTS IN SUIT
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 46 of 71




       152.    For the reasons set forth below, upon information and belief, the Patents-in-Suit

are each unenforceable as a result of inequitable conduct before the Patent and Trademark

Office (“PTO”) during examination of each of the Patents-in-Suit.

       Background of the ’567 Patent’s Prosecution History

       153.    The ’567 patent is entitled “Method and System for Distributing Electronic

Tickets with Data Integrity Checking.” The ’567 patent was filed on May 23, 2014 as

application number 14/286,622 (“the ’622 application”).

       154.    The attorney of record prosecuting the ’622 application was Jennifer Meredith

currently of Meredith Attorneys, PLLC 125 Park Avenue 25th Floor New York, NY 10017. At

the time the ’622 application was prosecuted, Jennifer Meredith was a member of the law firm

Meredith & Keyhani, PLLC.

       155.    As originally filed, the first claim of the ’622 application claimed as follows:

       A mobile ticketing system comprising a server computer sub-system adapted to
       receive from a device via a data network, authentication data for a user account,
       and in dependence thereon, transmit to the device data embodying a pass; where
       the system is further adapted to determine the occurrence of fraudulent activity
       associated with the user account in connection with the ticketing system and in
       response thereto, store in a data record associated with the user a data value
       indicating the fraudulent activity.


       156.    On April 20, 2017, the Examiner issued a non-final rejection. The Examiner

rejected then pending claims 1-16 under 35 U.S.C. § 101 because the Examiner found the

claimed invention “directed to a judicial exception (i.e., a law of nature, a natural phenomenon,

or an abstract idea) without significantly more. Specifically, the Examiner stated that the

pending claims were directed “to an abstract idea of determining fraudulent activity associated

with a ticketing system.”
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 47 of 71




       157.    On July 17, 2017, Plaintiff responded to the rejection by amending the claims to

include more detail about the fraud detection aspect of the alleged invention of the ’622

application. Plaintiff’s amendment to pending claim 1 is reproduced below.




       158.    Based on the amendment, Plaintiff argued that the amended “claims recite steps

that are performed by a machine” and that the problem solved by the ’622 application “is rooted

in computer technology.” According to Plaintiff, fraudulent tickets have been a problem in the

ticketing industry. To solve this problem, the pending claims use a server to transmit a pass

(i.e., a ticket) and data to a device. At the venue, the pass is redeemed “and the data associated

with the pass is transmitted to the server.” The server “compar[es] the received data with the

data transmitted.” If there is a mismatch between the data transmitted and the data received,

“the server block[s] the user account” and requests a second authentication request. The server
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 48 of 71




also “store[s] in a data record associated with the user account a data value indicating the

fraudulent activity.”

       159.    On November 16, 2017, the Examiner issued a Final Rejection again rejecting

the pending claims under 35 U.S.C. § 101. The Examiner found that the amended claims of the

’622 application were still directed to an abstract idea of determining fraudulent activity

associated with a ticketing system.”

       160.    On April 15, 2018, Plaintiff again amended the claims. The text of amended

claim 1 is reproduced below:
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 49 of 71




       161.    In addition to the amended claim language, Plaintiff provided over three pages of

argument attempting to prove that the amended claims of the ’622 application were not invalid

under 35 U.S.C. § 101.

       162.    On August 10, 2018, the Examiner issued a Non-Final Rejection again rejecting

the pending claims under 35 U.S.C. § 101. The Examiner still maintained that the pending

claims of the ’622 application were “directed to an abstract idea of determining fraudulent

activity associated with a ticketing system.”

       163.    On December 10, 2018, Plaintiff again amended its claims. The text of amended

claim 1 is reproduced below:
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 50 of 71




       164.     In addition to the amended claim, Plaintiff provided four pages of argument

attempting to prove that the amended claims of the ’622 application were not invalid under 35

U.S.C. § 101.

       165.     On February 13, 2019, the Examiner issued a Final Rejection. The Examiner did

not reject the claims as being invalid under 35 U.S.C. § 101. Instead, the Examiner states that

Plaintiff’s “amendments in light of the newest Updated Guidance on the subject matter

eligibility have overcome the rejection and the rejection has been withdrawn.”
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 51 of 71




       166.    On May 13, 2019, the ’622 application was granted a notice of allowance. The

’622 application granted as the ’567 patent.

       Background of the ’764 Patent’s Prosecution History

       167.    The ’764 patent is entitled “Method and System for Distributing Electronic

Tickets With Visual Display for Verification.” The ’764 patent was filed by Plaintiff on August

11, 2015 as application number 14/823,157 (“the ’157 application”).

       168.    The attorney of record prosecuting the ’157 application was Jennifer Meredith,

currently of Meredith Attorneys, PLLC 125 Park Avenue 25th Floor New York, NY 10017.

       169.    As originally filed, the first claim of the ’157 application claimed as follows:




       170.    On October 6, 2017, the Examiner issued a non-final rejection. The Examiner

rejected all pending claims under 35 U.S.C. § 101 because the Examiner found the claimed

invention “directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an

abstract idea) without significantly more.” The Examiner explained that the claims were

rejected because they were directed to “method of verifying an electronic ticket through a visual
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 52 of 71




display on the presenter’s device” and that this “is a mental process that could be performed in

the human mind, or by a human using a pen and paper.”

          171.   On January 8, 2018, Plaintiff initiated an interview with the Examiner and filed

lengthy arguments and remarks to the Examiner’s § 101 rejection. Plaintiff did not amend the

claims.

          172.   On June 1, 2018, the Examiner issued a Final Rejection. Despite Plaintiff’s

arguments, the Examiner maintained that the pending claims were not patentable under 35

U.S.C. § 101.

          173.   On July 23, 2018, Plaintiff amended the claims to add two additional dependent

claims. These new dependent claims, claims 29 and 30, added limitations that the ticket payload

contain code that destroy the validation visual object. Plaintiff also included a lengthy argument

as to why the claims are not invalid over 35 U.S.C. § 101.

          174.   On March 18, 2019, the Examiner issued a Non-Final Rejection. The Examiner

stated as follows:

          The analysis in line with current 101 guidelines. Claims 1 and 10 should be amended to
          recite limitations of new method claim 29 and system claim 30 respectively. The 1010
          rejection is hereby withdrawn.


          175.   On April 10, 2019, Plaintiff amended independent claims 1 and 10 to include the

limitations of new method claim 29 and system claim 30.

          176.   On May 22, 2019, the ’157 application was granted a notice of allowance. The

’157 application granted as the ’764 patent.

          Inter Partes Review of the Parent to the ’764 Patent

          177.   The ’764 patent is a continuation-in-part of U.S. Patent No. 8,494,967 (“the

’967 patent). The ’764 patent and the ’967 patent share disclosures.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 53 of 71




       178.      On May 18, 2017, Masabi LTD. Filed a Petition for Inter Partes Review (“IPR”)

with the United States Patent Trial and Appeals Board (“PTAB”) against the ’967 patent. The

Petition alleged that claims 1-6, 17-23, and 34 of the ’967 patent are unpatentable because they

are invalid over three prior art references—Terrell, Cruz, and Dutta. IPR2017-01449.

       179.      In the IPR, Plaintiff was represented by Jennifer Meredith, then of Meredith &

Keyhani, PLLC.

       180.      In the IPR, Bytemark, by and through its attorney, Jennifer Meredith,

acknowledged that the ’967 patent is the subject of a patent infringement action in the Eastern

District of Texas captioned Bytemark, Inc., v. Masabi Ltd., Case No. 2:16-cv-00543-JRG-RSP.

       181.      On December 4, 2017, the PTAB instituted the IPR.

       182.      On December 3, 2018, the PTAB issued a Final Written Decision that claims 1,

3-6, 17, 18, 20-23, and 34 of the ’967 patent are unpatentable as anticipated by the Terrell prior

art reference.

       Invalidity Contentions in the Eastern District of Texas

       183.      On May 20, 2016, Plaintiff filed suit against Masabi Ltd. in the Eastern District

of Texas (Civil Action No: 2:16-cv-00543-JRG/RSP).

       184.      Plaintiff’s complaint alleged infringement of the ’967 patent and U.S. Patent No.

9,239,993 (“the ’993 patent”).

       185.      The ’764 patent asserted in this case is a continuation-in-part of the ’967 patent.

The ’764 patent and the ’967 patent share disclosures.

       186.      The ’567 patent asserted in this case is a continuation-in-part of the ’993 patent.

The ’567 patent and the ’993 patent share disclosures.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 54 of 71




        187.     As part of the Masabi litigation, Masabi provided invalidity contentions

detailing, on a limitation-by-limitation basis, prior art that anticipates and/or renders obvious

the claims of the ’967 patent and ’993 patent.

        Invalidity of Related Patents in the Eastern District of Texas

        188.     On November 26, 2018, as part of the Masabi litigation, two of Bytemark’s

patents that were previously asserted in this case—the ’967 patent and the ’993 patent—were

found invalid under 35 U.S.C. § 101 in a Report and Recommendation by Magistrate Judge

Roy S. Payne in the Eastern District of Texas. See Bytemark, Inc. v. Masabi Ltd., No.

216CV00543JRGRSP, 2018 WL 7272023, at *5 (E.D. Tex. Nov. 26, 2018). Specifically, the

Magistrate Judge found that the claims of both patents were “directed to the abstract idea of

verifying the authenticity of a ticket.” Id. at *8.

        189.     On February 7, 2019, the Magistrate’s Report and Recommendation was

adopted. Bytemark, Inc. v. Masabi Ltd., No. 216CV00543JRGRSP, 2019 WL 7882728, at *1

(E.D. Tex. Feb. 7, 2019).

        190.     On February 10, 2020, the decision to invalidate both patents under 35 U.S.C. §

101 was affirmed by the Federal Circuit. Bytemark, Inc. v. Masabi Ltd., 792 F. App'x 952 (Fed.

Cir. 2020).

        191.     The two invalidated patents—U.S. Patent Nos. 8,494,967 and 9,239,993—are

continuations-in-part of the Patents-in-Suit. Specifically, the ’567 patent is a continuation-in-

part of U.S. Patent No. 9,239,993 and the ’764 patent is a continuation-in-part of U.S. Patent

No. 8,494,967.

        192.     One of the attorneys of record in the Eastern District of Texas litigation was

Darius Keyhani of Meredith & Keyhani, PLLC.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 55 of 71




       193.    Upon information and belief, Jennifer Meredith and Darius Keyhani were the

founding members of Meredith & Keyhani, LLC, which employed five attorneys: Jennifer

Meredith, Darius Keyhani, Anya Engel, Frances Stephenson, and Sucheta Chitgopekar. Of

those, at least Darius Keyhani, Anya Engel, and Frances Stephenson have or are actively

working on the litigations between Bytemark and Masabi and/or Bytemark and Defendants.

       194.    Bytemark appealed the Eastern District of Texas’s ruling that the ’967 and ’933

patents were invalid under 35 U.S.C. § 101. Jennifer Meredith appeared as counsel for appellant

Bytemark.

       195.    At the time of the district court litigation, Mr. Keyhani was a partner of Jennifer

Meredith, the attorney responsible for prosecuting both Patents-in-Suit.

       The Inventors and Attorney(s) Prosecuting the ’567 and ’764 Patent Applications
       Were Aware of Their Duties of Candor and Good Faith in Dealing with the PTO

       196.    Jennifer Meredith, the attorney responsible for prosecuting both Patents-in-Suit,

had a duty to disclose material information and references to the PTO and signed an oath,

acknowledging her duty to disclose material information, under 37 C.F.R. § 1.56. See 37 C.F.R.

§ 1.56. This duty “includes a duty to disclose to the [PTO] all information known to that

individual to be material to patentability” during prosecution of patent applications on which

they are associated. Jennifer Meredith was ware of her duty of candor and good faith in dealing

with the PTO, at least because of her admission as a patent practitioner before the PTO and her

acknowledgement of such duties are represented in the signed Declaration and Power of

Attorney.

       197.    The named inventors of the ’567 patent, Micah Bergdale, Matthew Grasser,

Kevin Rejko, and Nicholas Ihm, and the inventors of the ’764 patent, Micah Bergdale, Matthew

Grasser, Nicholas Ihm, Samuel Krueckeberg, and Gregory Valyer, had a duty to disclose
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 56 of 71




material information and references to the PTO and signed an oath, acknowledging her duty to

disclose material information, under 37 C.F.R. § 1.56. See 37 C.F.R. § 1.56. This duty “includes

a duty to disclose to the [PTO] all information known to that individual to be material to

patentability” during prosecution of patent applications on which they are associated. Each of

the named inventors of the ’567 and ’764 patents was aware of their duty of candor and good

faith in dealing with the PTO, at least because they each signed a Declaration and Power of

Attorney that specifically acknowledges their awareness of the duty.

         The Inventors and Attorney(s) Prosecuting the ’567 and ’764 Patent Applications
         Were Aware of the Materiality of the ’967 Patent’s Inter Partes Review, the District
         Court Invalidity Contentions, and the District Court’s § 101 Decision

         198.   Upon information and belief, Jennifer Meredith was, at the time the invalidity

contentions were served in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.), a partner with Darius

Keyhani, the attorney representing Bytemark in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.).

         199.   Upon information and belief, Jennifer Meredith was, at the time the Patent Trial

and Appeals Board granted institution on the ’967 patent’s Inter Partes Review, a partner with

Darius Keyhani, the attorney representing Bytemark in Bytemark, Inc. v. Masabi Ltd. (E.D.

Tex.).

         200.   Upon information and belief, Jennifer Meredith was, at the time the Patent Trial

and Appeals Board issued a final written decision that the ’967 patent was unpatentable, a

partner with Darius Keyhani, the attorney representing Bytemark in Bytemark, Inc. v. Masabi

Ltd. (E.D. Tex.).

         201.   Upon information and belief, Jennifer Meredith was, at the time the Magistrate

Judge     issued    a   Report   and       Recommendation      invalidating   U.S.     Patent    Nos.

8,494,967 and 9,239,993     under      §    101   (Bytemark,     Inc.   v.    Masabi     Ltd.,   No.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 57 of 71




216CV00543JRGRSP, 2018 WL 7272023, at *5 (E.D. Tex. Nov. 26, 2018)), a partner with

Darius Keyhani, the attorney representing Bytemark in Bytemark, Inc. v. Masabi Ltd. (E.D.

Tex.).

         202.   Notwithstanding her status as a partner with Darius Keyhani, on information and

belief, Jennifer Meredith was aware of the Inter Partes Review of the ’967 patent, including the

decision on institution and the final written decision.

         203.   Upon information and belief, the named inventors of the ’567 and ’764 patents

were aware of the Inter Partes Review of the ’967 patent, including the decision on institution

and the final written decision.

         204.   Notwithstanding her status as a partner with Darius Keyhani, on information and

belief, Jennifer Meredith was aware of the invalidity contentions in the Bytemark, Inc. v.

Masabi Ltd. (E.D. Tex.) that listed prior art to the ’967 and ’993 patents.

         205.   Upon information and belief, the named inventors of the ’567 and ’764 patents

were aware of the invalidity contentions in the Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.) that

listed prior art to the ’967 and ’993 patents.

         206.   Notwithstanding her status as a partner with Darius Keyhani, on information and

belief, Jennifer Meredith was aware of the challenges to the patentability of the ’967 and ’993

patents in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.), including the Magistrate’s Report and

Recommendation, the adoption of said Report and Recommendation, and the affirmance of said

decision on appeal.

         207.   Upon information and belief, the named inventors of the ’567 and ’764 patents

were aware of the challenges to the patentability of the ’967 and ’993 patents in Bytemark, Inc.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 58 of 71




v. Masabi Ltd. (E.D. Tex.), including the Magistrate’s Report and Recommendation, the

adoption of said Report and Recommendation, and the affirmance of said decision on appeal.

        208.    The Inter Partes Review of the ’967 patent, its institution, and its final written

decision, is material to the patentability of the ’764 patent because it provides a basis for

determining that the ’764 patent, which shares a disclosure and subject matter with the ’967

patent, is invalid.

        209.    The invalidity contention provided in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.)

are material to the patentability of the ’567 and ’764 patents because they detail prior art that

disclose some or all of the subject matter claimed in the ’567 and ’764 patents.

        210.    The district court’s decision in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.) with

respect to the invalidity of the ’967 and ’993 patent under 35 U.S.C. § 101 is material to the

patentability of the ’567 and 764 patents because the district court’s decision directly addresses

the patentability of patents related to, and sharing subject matter with, the ’567 and ’764 patent.

        The Inventors and Attorney(s) Prosecuting the ’567 and ’764 Patent Applications
        Breached Their Duties of Candor and Good Faith in Dealing with the PTO

        211.    Upon information and belief, Jennifer Meredith was specifically aware of the

need to submit: (1) the institution decision in the Inter Partes Review of the ’967 patent

(IPR2017-01449); (2) the final written decision in the Inter Partes Review of the ’967 patent

(IPR2017-01449); (3) the invalidity contentions submitted in Bytemark, Inc. v. Masabi Ltd.

(E.D. Tex.); (4) the Magistrate Judge’s Report and Recommendation finding that the ’967 and

’993 patent were invalid under 35 U.S.C. § 101 in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.);

and (5) the adoption of the Magistrate Judge’s Report and Recommendation in Bytemark, Inc. v.

Masabi Ltd. (E.D. Tex.).
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 59 of 71




       212.    Upon information and belief, the named inventors of the ’567 and ’764 patents

were specifically aware of the need to submit: (1) the institution decision in the Inter Partes

Review of the ’967 patent (IPR2017-01449); (2) the final written decision in the Inter Partes

Review of the ’967 patent (IPR2017-01449); (3) the invalidity contentions submitted in

Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.); (4) the Magistrate Judge’s Report and

Recommendation finding that the ’967 and ’993 patent were invalid under 35 U.S.C. § 101 in

Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.); and (5) the adoption of the Magistrate Judge’s

Report and Recommendation in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.).

       213.    The Inter Partes Review of the ’967 patent and the invalidity contentions

provided in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.) are not cumulative of the art considered

by the examiner in the prosecution of the ’567 and ’764 patents.

       214.    The § 101 decision in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.) is not

cumulative of arguments presented by the examiner and would have aided the examiner in

making a properly informed decision on the patentability of the applications that led to the ’567

and ’993 patents.

       215.    Thus, despite Jennifer Meredith’s and the named inventors of the ’567 and ’764

patents’ duty to disclose information material to the patentability of the Patents-in-Suit, their

knowledge of the Inter Partes Review, the knowledge of the invalidity contentions, and their

knowledge of the Eastern District’s § 101 finding, and their knowledge of the materiality of the

same, they failed to disclose any of these items to the PTO during prosecution of the ’567 and

’764 patents. Jennifer Meredith and the named inventors of the ’567 and ’764 patents thus

breached their duty under 37 C.F.R. § 1.56.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 60 of 71




       If the Inventors and/or the Prosecuting Attorney(s) Had Disclosed the Various
       Challenges to the Patentability of Related Patents to the PTO, a Reasonable
       Examiner Would Not Have Allowed the Asserted Claims of the Patents-in-Suit

       216.    A reasonable examiner would have wanted to know about the Inter Partes

Review of the ’967 patent during prosecution of the ’764 patent. Had Jennifer Meredith and/or

the named inventors of the ’764 patent disclosed the Inter Partes Review, and in particular the

institution decision and the final written decision, a reasonable examiner would not have

allowed the claims. The art cited in the Inter Partes Review (Terrell, Cruz, and/or Dutta)

anticipates ore renders obvious all of the asserted claims of the ’764 patent.

       217.    A reasonable examiner would have wanted to know about the invalidity

contentions provided in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.). Had Jennifer Meredith

and/or the named inventors of the ’567 and ’764 patents disclosed the invalidity contentions, a

reasonable examiner would not have allowed the claims of the ’567 or ’764 patents. Since the

invalidity contentions are directed to patents that are family members of the ’567 and ’764

patents, and since the subject matter claimed by the child patents is similar to that of the patent

patents, at least some of the references cited in the invalidity contentions anticipates or renders

obvious all of the claims of the ’567 and/or ’764 patents.

       218.    A reasonable examiner would have wanted to know about the decision in

Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.) to invalidate the ’967 and ’993 patents under 35

U.S.C. § 101. Had Jennifer Meredith and/or the named inventors of the ’567 and ’764 patents

disclosed the district court’s decision, a reasonable examiner would not have allowed the claims

of the ’567 or ’764 patent. Specifically, since the grounds for invalidity cited in Bytemark, Inc.

v. Masabi Ltd. (E.D. Tex.) are so similar to the grounds cited by the examiner during
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 61 of 71




prosecution of the ’567 and ’764 patents, the district court’s decision would have caused the

examiner to stand by the § 101 rejections made during prosecution.

       The Inventors and/or Prosecuting Attorney(s) Intended to Deceive the PTO into
       Allowing the Asserted Claims of the Patents-in-Suit

       219.    Jennifer Meredith failed to comply with her duty of candor and good faith before

the PTO by knowingly and deliberately failing to disclose non-cumulative information that is

material to the patentability of the asserted claims of the Patents-in-Suit.

       220.    Upon information and belief, the failure of Jennifer Meredith to disclose: (1) the

institution decision in the Inter Partes Review of the ’967 patent (IPR2017-01449); (2) the final

written decision in the Inter Partes Review of the ’967 patent (IPR2017-01449); (3) the

invalidity contentions submitted in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.); (4) the

Magistrate Judge’s Report and Recommendation finding that the ’967 and ’993 patent were

invalid under 35 U.S.C. § 101 in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.); and (5) the

adoption of the Magistrate Judge’s Report and Recommendation in Bytemark, Inc. v. Masabi

Ltd. (E.D. Tex.) was done with intent to deceive the PTO into issuing the ’567 and ’764

patents.

       221.    This conduct was affirmative egregious misconduct by Jennifer Meredith.

       222.    Upon information and belief, the failure of the named inventors of the ’567 and

’764 patent to disclose: (1) the institution decision in the Inter Partes Review of the ’967 patent

(IPR2017-01449); (2) the final written decision in the Inter Partes Review of the ’967 patent

(IPR2017-01449); (3) the invalidity contentions submitted in Bytemark, Inc. v. Masabi Ltd.

(E.D. Tex.); (4) the Magistrate Judge’s Report and Recommendation finding that the ’967 and

’993 patent were invalid under 35 U.S.C. § 101 in Bytemark, Inc. v. Masabi Ltd. (E.D. Tex.);

and (5) the adoption of the Magistrate Judge’s Report and Recommendation in Bytemark, Inc. v.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 62 of 71




Masabi Ltd. (E.D. Tex.) was done with intent to deceive the PTO into issuing the ’567 and

’764 patents.

       223.      This conduct was affirmative and egregious misconduct by the named inventors

of the ’567 and ’764 patents.

       Plaintiff’s Violation of the Estoppel Rules of 37 C.F.R. § 42.73(d)

       224.      On December 3, 2018, the PTAB issued a Final Written Decision that claims 1,

3-6, 17, 18, 20-23, and 34 of the ’967 patent are unpatentable as anticipated by the Terrell prior

art reference.

       225.      At least Jennifer Meredith received a copy of the Final Written Decision. On

information and belief, at least some of the named inventors of the ’764 patent received a copy

of the Final Written Decision and/or were informed of the Final Written Decision.

       226.      Upon information and belief, Jennifer Meredith and/or the named inventors of

the ’764 patent were aware of 37 C.F.R. § 42.73 when prosecuting the application that issued as

the ’764 patent.

       227.      Despite the issuance of the Final Written Decision finding claims 1, 3-6, 17, 18,

20-23, and 34 of the ’967 patent unpatentable, a “judgment” per 37 C.F.R. § 42.73(a), on

information and belief, Jennifer Meredith and/or the named inventors of the ’764 patent

continued prosecuting the application that issued as the ’764 patent. Such actions are in

violation of the estoppel provisions of 37 C.F.R. § 42.73(d), are per se material, and constitute

affirmative acts of egregious misconduct.

       228.      But for Jennifer Meredith’s and/or the named inventors of the ’764 patent’s

violation of the estoppel provisions of 37 C.F.R. § 42.73(d), the PTO would not have issued the

’764 patent.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 63 of 71




        229.    On information and belief, Jennifer Meredith and/or the named inventors of the

’764 patent specifically intended to deceive the PTO into issuing the ’764 patent by failing to

abide by the estoppel provisions of 37 C.F.R. § 42.73(d).

        The Asserted Claims of the Patents-in-Suit are Unenforceable for Inequitable
        Conduct

        230.    Any one or more acts set forth above are sufficient in and of itself/themselves to

demonstrate that Plaintiff committed inequitable conduct during the prosecution of the ’567

and/or ’764 patent, by way of the conduct of Jennifer Meredith and/or the named inventors of

the ’567 and ’764 patents, and such inequitable conducts renders the ’567 and/or ’764 patents

unenforceable

        The Asserted Claims of the Patents-in-Suit are Unenforceable for Unclean Hands

        231.    Any one or more acts set forth above are sufficient in and of itself/themselves to

demonstrate that Plaintiff has unclean hands in relation to its assertion of the ’567 and/or ’764

patents, by way of the conduct of Jennifer Meredith and/or the named inventors of the ’567 and

’764 patents, and such unclean hands renders the ’567 and/or ’764 patents unenforceable.

    THIRTEENTH AFFIRMATIVE DEFENSE – INDEPENDENT DEVELOPMENT

        232.    Defendants have developed their mobile ticketing technology and services

independent from Plaintiff’s alleged trade secrets.

         FOURTEENTH AFFIRMATIVE DEFENSE – PUBLIC INFORMATION

        233.    Plaintiff’s alleged trade secrets comprise public information and are therefore

not protectable under trade secret laws.

    FIFTEENTH AFFIRMATIVE DEFENSE – FAILURE TO PROTECT SECRETS

        234.    Plaintiff has failed to provide adequate protections to keep their alleged trade

secrets a secret.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 64 of 71




SIXTEENTH AFFIRMATIVE DEFENSE – FAILURE TO ESTABLISH DTSA CLAIM

       235.    The allegations of misappropriation and disclosure alleged by the Plaintiff

comprise activity prior to May 11, 2016, the effective date of DTSA.

              SEVENTEENTH AFFIRMATIVE DEFENSE – NO STANDING

       236.    Plaintiff lacks standing to pursue some or all of its claims against one or more

Defendants.

              SEVENTEENTH AFFIRMATIVE DEFENSE – NO EXCEPTION CASE

       237.    Plaintiff cannot prove that this is an exceptional case justifying an award of

attorney’s fees against Defendants pursuant to 35 U.S.C. § 285.

                                 RESERVATION OF RIGHTS

       238.    Defendants reserve the right to add any further additional and/or affirmative

defenses or counterclaims permitted under the Federal Rules of Civil Procedure, the patent laws

of the United States, and/or at law or in equity which may in the future be available based on

discovery and further factual investigation in this case.



                                      COUNTERCLAIMS

       239.    Defendants incorporate by reference its answers and affirmative defenses

pleaded in paragraphs 1 through 237 of this Answer as though fully set forth herein.

       240.    Counterclaimant XEROX Corp. is a New York domestic business corporation

with its headquarter at 201 Merritt 7, Norwalk, Connecticut 08651.

       241.    Counterclaimant ACS Transport Solutions, Inc. was renamed Xerox Transport

Solutions, Inc., and subsequently renamed Conduent Transport Solutions, Inc. Conduent
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 65 of 71




Transport Solutions, Inc. is a Georgia domestic profit corporation with its principal office

address at 100 Campus Drive, Florham Park, NJ 07932.

         242.   Counterclaimant Conduent, Inc. is a New York domestic business corporation

with its Corporate Headquarters at 100 Campus Drive, Suite 200, Florham Park, New Jersey

07932.

         243.   Counterclaimant New Jersey Transit Corp is a New Jersey corporation with its

Headquarters at 1 Penn Plaza East, Newark, New Jersey 07105. XEROX Corp, ACS Transport

Solutions, Inc., XEROX Transport Solutions, Conduent, Inc., and New Jersey Transit Corp are

collectively referred to as “Counterclaimants.”

         244.   Counter-Defendant, Bytemark, Inc., (“Counter-Defendant”) has alleged in its

complaint that it is a Delaware corporation organized and existing under the laws of the State of

Delaware with a place of business at 268 W 44th Street, 3rd Floor, New York, New York

10036.



                                  JURISDICTION AND VENUE

         245.   These Counterclaims arise under the United States patent laws, 35 U.S.C. § 101

et seq. This Court has jurisdiction over these Counterclaims pursuant to 28 U.S.C. §§ 1331,

1338, 2201 and 2202.

         246.   Counter-Defendant is subject to personal jurisdiction in this District because it

has availed itself of the jurisdiction of this Court, and has engaged in acts giving rise to this

controversy in this judicial district.

         247.   Venue in this judicial district is proper under Title 28, United States Code, §§

1391 and 1400.
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 66 of 71




        248.    Counterclaimants have a justiciable controversy with Counter-Defendant over

the validity and infringement of the Patents-in-Suit. More specifically, Counter-Defendant

contends that the Patents-in-Suit are valid and that Counterclaimants have infringed and

continue to infringe the Patents-in-Suit. Counterclaimants dispute these contentions and seek a

declaration of their rights that the ’567 and ’764 patents are invalid, unenforceable and not

infringed.



                                    COUNTER CLAIM I
                              (The ’567 Patent is Not Infringed)

        249.    Counterclaimants incorporate by reference paragraphs 1-248 above as set forth

here in full.

        250.    Counter-Defendant has asserted that Counterclaimants infringes at least claim 1

of the ’567 patent.

        251.    An actual, substantial, and continuing justiciable controversy exists between

Counterclaimants and Counter-Defendant with respect to infringement of the ’567 patent.

        252.    Counterclaimants have not infringed and do not infringe any valid and

enforceable claim of the ’567 patent literally, directly, indirectly (such as contributorily or by

way of inducement), willfully, or under the doctrine of equivalents.

        253.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and

2202, between Counterclaimants and Counter-Defendant as to whether Counterclaimants have

infringed or infringe any valid and enforceable claim of the ’567 patent.

        254.    A judicial declaration concerning these matters is necessary and appropriate so

that Counterclaimants can ascertain their rights regarding the ’567 patent.

                                    COUNTER CLAIM II
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 67 of 71




                              (The ’764 Patent is Not Infringed)


        255.    Counterclaimants incorporate by reference paragraphs 1-254 above as set forth

here in full.

        256.    Counter-Defendant has asserted that Counterclaimants infringes at least claim 1

of the ’764 patent.

        257.    An actual, substantial, and continuing justiciable controversy exists between

Counterclaimants and Counter-Defendant with respect to infringement of the ’764 patent.

        258.    Counterclaimants have not infringed and do not infringe any valid and

enforceable claim of the ’764 patent literally, directly, indirectly (such as contributorily or by

way of inducement), willfully, or under the doctrine of equivalents.

        259.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and

2202, between Counterclaimants and Counter-Defendant as to whether Counterclaimants have

infringed or infringe any valid and enforceable claim of the ’764 patent.

        260.    A judicial declaration concerning these matters is necessary and appropriate so

that Counterclaimants can ascertain their rights regarding the ’764 patent.

                                    COUNTER CLAIM III
                                  (The ’567 Patent is Invalid)

        261.    Counterclaimants incorporate by reference paragraphs 1-260 above as set forth

here in full.

        262.    Each and every claim of the ’567 patent is invalid and unenforceable for failure

to comply with the requirements of one or more of the conditions for patentability specified in

Title 35 of the United States Code, including, but not limited to, 35 U.S.C. §§ 101, 102, 103,

112, 116, and/or 256, and of any other applicable statutory provision or judicially created
     Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 68 of 71




doctrine of invalidity, including but not limited to, obviousness-type double patenting or the

Rules and Regulations of the United States Patent & Trademark Office relating thereto.

        263.    A judicial declaration concerning these matters is necessary and appropriate so

that Counterclaimants can ascertain their rights regarding the ’567 patent.

                                    COUNTER CLAIM IV
                                  (The ’764 Patent is Invalid)

        264.    Counterclaimants incorporate by reference paragraphs 1-263 above as set forth

here in full.

        265.    Each and every claim of the ’764 patent is invalid and unenforceable for failure

to comply with the requirements of one or more of the conditions for patentability specified in

Title 35 of the United States Code, including, but not limited to, 35 U.S.C. §§ 101, 102, 103,

112, 116, and/or 256, and of any other applicable statutory provision or judicially created

doctrine of invalidity, including but not limited to, obviousness-type double patenting or the

Rules and Regulations of the United States Patent & Trademark Office relating thereto.

        266.    A judicial declaration concerning these matters is necessary and appropriate so

that Counterclaimants can ascertain their rights regarding the ’764 patent.

                                   COUNTER CLAIM V
                        (Unenforceability of the ’567 and ’764 Patents)

        267.    Counterclaimants incorporate by reference paragraphs 1-266 above as set forth

here in full.

        268.    Counterclaimants specifically allege the pleadings set forth in paragraphs XXX-

XXX.

        269.    For the reasons set forth in paragraphs 152-231, the ’567 and ’764 patents are

unenforceable due to inequitable conduct committed by Jennifer Meredith and/or the named
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 69 of 71




inventors of the ’567 and ’764 patents during prosecution of the ’567 and ’764 patents before

the PTO.

         270.   A judicial declaration concerning these matters is necessary and appropriate so

that Counterclaimants can ascertain their rights regarding the ’567 and ’764 patents.

                                 DEMAND FOR JURY TRIAL

         271.   Defendants hereby rely upon Plaintiff’s jury demand previously requested for all

issues triable by jury.

                  PRAYER FOR RELIEF APPLICABLE TO ALL COUNTS

         For the reasons states, Counterclaimants respectfully pray that the Court:

         272.   Enter a take nothing judgment in favor of Counterclaimants and against Counter-

Defendant on the Third Amended Complaint and dismiss all of Counter-Defendant’s claims

with prejudice.

         273.   Enter a declaratory judgment declaring that:

                    a. the ’567 patent is not infringed;

                    b. the ’764 patent is not infringed;

                    c. the ’567 patent is invalid and unenforceable;

                    d. the ’764 patent is invalid and unenforceable

                    e. the ’567 patent is unenforceable due to inequitable conduct;

                    f. the ’764 patent is unenforceable due to inequitable conduct;

         274.   Award     Counterclaimants    their   respective   damages    incurred   on   their

counterclaims I-V including lost business and sales along with reasonable attorneys’ fees and

costs.
    Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 70 of 71




        275.   Award Counterclaimants compensatory damages, punitive damages, costs,

expenses and attorneys’ fees pursuant to 15 U.S.C § 1117(a), 28 U.S.C. § 1927, and the

inherent authority of the Court.

        276.   Award costs, expenses and attorneys’ fees against Counter-Defendant pursuant

to 28 U.S.C. § 1927 for vexatious, unreasonable and excessive litigation.

        277.   Enter such other and further relied to which Counterclaimants may be justly

entitled.




Dated: April 28, 2021
                                             Respectfully submitted,

                                             /s/ Ashley N. Moore
                                             Ashley N. Moore (admitted pro hac vice)
                                             David Sochia (admitted pro hac vice)
                                             Douglas A. Cawley (admitted pro hac vice)
                                             Marcus L. Rabinowitz (admitted pro hac vice)

                                             MCKOOL SMITH, P.C.
                                             300 Crescent Court, Suite 1500
                                             Dallas, Texas 75201
                                             Tel: (214) 978-4000
                                             Fax: (214) 978-4044
                                             amoore@mckoolsmith.com
                                             dsochia@mckoolsmith.com
                                             dcawley@mckoolsmith.com
                                             mrabinowitz@mckoolsmith.com

                                             David R. Dehoney (4616595)
                                             MCKOOL SMITH, P.C.
                                             One Manhattan West
                                             395 9th Avenue, 50th Floor
                                             New York, New York 10001
                                             Tel: (212) 402-9424
                                             Fax: (212) 402-9444
                                             ddehoney@mckoolsmith.com
Case 1:17-cv-01803-PGG-KNF Document 140 Filed 04/28/21 Page 71 of 71




                               Attorneys for Defendants
